781 F.2d 52
UNITED STATES of America, Plaintiff-Appellee,v.Ronald Dale DUNN and Robert Lyle Carpenter, Defendants-Appellants.
No. 81-1200.
United States Court of Appeals,Fifth Circuit.
Jan. 17, 1986.

Louis Dugas, Jr., Orange, Tex., for Dunn.
Charles T. Newlin, John F. Hirling, Stephen Shelnutt, Houston, Tex., for Carpenter.
Robert Lyle Carpenter, Houston, pro se.
Helen M. Eversberg, U.S. Atty., Sidney Powell, Asst. U.S. Atty., San Antonio, Tex., Ann T. Wallace, Atty., Appellate Section, Crim.Div., D. of J., Washington, D.C., for U.S.
Appeals from the United States District Court for the Western District of Texas;  Robert Madden Hill, Judge, sitting by designation.
Before WISDOM, POLITZ and TATE, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that the judgment of this Court, 766 F.2d 880, entered on July 16, 1985 and issued as mandate on November 26, 1985 is recalled and vacated.  The Court will enter a new judgment in this cause in due course.